Citation Nr: 1746149	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent disabling for calluses of the right foot.  

2.  Entitlement to an initial increased rating in excess of 30 percent disabling for calluses of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The November 2008 rating decision granted service connection for calluses of both feet, and assigned separate 10 percent disability ratings for each foot.  The Veteran was notified of the November 2008 rating decision in correspondence dated in January 2009.  In November 2009, the Veteran filed a Notice of Disagreement with the November 2008 rating decision.  As the November 2009 correspondence was submitted within one year of the notification of November 2008 rating decision, the Board finds that the Veteran's claims regarding his bilateral callus disability are properly characterized as claims for entitlement to higher initial ratings.  The May 2010 rating decision confirmed and continued that 10 percent rating for left and right foot calluses.

In March 2015, the RO granted an increased initial rating to 30 percent for each foot, effective from October 3, 2005, the date of the original claim.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id. 

In May 2014, the Board remanded the appeal to the RO to afford the Veteran a Board videoconference hearing.  In August 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  

In April 2015, the appeal was remanded again by the Board for a new examination and opinion.  The matter has been properly returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has applied for and been denied TDIU in a March 2016 rating decision.  While the Veteran has filed a notice of disagreement, the issue is not yet certified before the Board for appellate consideration, and thus the Board will not consider the issue of TDIU at this time. 

The most recent Supplemental Statement of the Case (SSOC) was issued by the RO on October 28, 2015.  Per 38 C.F.R. § 20.1304(c), if pertinent evidence has been received and associated with the record, then it must be referred to the AOJ for review, unless this procedural right is waived by the appellant or his representative.  That paragraph states "[e]vidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues."  Id.  Here, the Board notes that additional evidence has been added to the record since the October 2015 SSOC, but the Board also finds that recent evidence is not pertinent to the issues on appeal as listed above, and the Board will proceed to consider the appeal.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right foot calluses are manifested by severe disability due to symptoms of pain and pain on weight-bearing, causing impairment of walking and standing.  Loss of use of the right foot has not been shown.

2.  For the entire period on appeal, the Veteran's left foot calluses are manifested by severe disability due to symptoms of pain and pain on weight-bearing, causing impairment of walking and standing.  Loss of use of the left foot has not been shown.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an initial increased evaluation for calluses of the right foot in excess of 30 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2016).

2.  For the entire period on appeal, the criteria for an initial increased evaluation for calluses of the left foot in excess of 30 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for his bilateral ankle disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports and outpatient records, private reports, and lay statements have been obtained.  

The Veteran was afforded VA examinations pertinent to this appeal November 2008, March 2010, April 2013, and August 2015, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board has also considered the private medical reports and statements from the Veteran and others regarding the severity of his bilateral foot callus disabilities.  

Further, there has been substantial compliance with the Board's remand directives, insofar as the RO issued a supplemental statement of the case, with appropriate notice, in June 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Rating Claim

The Veteran seeks a higher initial rating for his service-connected left and right foot calluses, which are each currently rated as 30 percent disabling from October 3, 2005, the effective date of service connection.  The Veteran is also service-connected for amputation of the right fifth toe associated with his calluses on the right foot, for excision of the left fifth metatarsal head, to include arthritis and swelling of foot associated with calluses on the left foot, and right foot degenerative joint disease.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Left and Right Foot Calluses

The Veteran's left and right foot callus conditions are rated under Diagnostic Code 5284, governing other foot injuries. As the rating schedule does not provide specific criteria for foot calluses, this disability has been evaluated by analogy to general foot injuries not under Diagnostic Code 5284.  See 38 C.F.R. §§ 4.20, 4.71a; Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (Diagnostic Code 5284 only applies to foot disabilities for which there is not already a specific Diagnostic Code).

Diagnostic Code 5284 for "foot injuries, other" provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.  

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally welly served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

In addition, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Nevertheless, the Board will address the appropriate rating under the relevant Diagnostic Code, understanding that application of the amputation rule will limit the total combined evaluation.

Throughout the period on appeal, the Veteran has endorsed persistent bilateral foot callus pain as well as pain on walking and trouble with weight bearing, which he is competent to report. Jandreau, 492 F.3d 1372. 

In January 2005, the Veteran complained of pain from his calluses and sought VA treatment.  The provider noted calluses requiring excision and debridement, which was accomplished.  The provider noted the Veteran's pain level of his feet at 3 on a scale of 10 and that his feet had a "lot of pain."  Pain on palpation was present, but there was no pain of range of motion testing.  Similar callus excision and debridement occurred every few months at VA facilities.

In April and May 2006, the Veteran received treatment from VA for pain in his calluses; the VA podiatrist debrided the calluses on each foot.  The podiatrist also noted the Veteran was ambulating with mild discomfort.

In June 2007, the Veteran received additional VA outpatient care for his calluses.  The examining podiatrist noted pain on palpation of the calluses for both feet, and noted callus formation on the right fifth sub metatarsal and medial hallux.  The calluses were debrided and topical emollients were provided to the Veteran to decrease callus formation.  Similar VA outpatient procedures were performed in October 2007, November 2007, December 2007, January 2008, March 2008, May 2008, August 2008, and November 2008.

In a November 2009 statement made with his claim for an increased rating, the Veteran stated his foot calluses disability had worsened, requiring visits to the podiatrist every 6 weeks for treatment.  He noted constant and chronic pain and remarked it was extremely painful to walk, stand, or perform any physical activities on his feet.

In February 2010, the Veteran had surgery on his right foot by his VA podiatrist, which resected the right fifth metatarsal joint and put an implant in the great toe area.  The surgeon noted the painful calluses of the Veteran in his notes and remarked on the presence of degenerative joint disease in the right foot.  Further surgery was accomplished in July 2010 on the Veteran's right foot to treat bone spurs.
 
The Veteran received a VA examination for his feet in March 2010.  The examiner noted symptoms of foot pain near the ball of the foot and the great toe, bilaterally, described as intermittent daily.  Foot pain was noted on walking, limiting the Veteran to 15 minutes of walking at a time.  Foot pain was noted on standing, with a limitation of 5-10 minutes.  No foot pain was noted when the Veteran was not bearing weight on his feet while at rest.  The examiner noted the calluses of the feet had been excised and debrided many times, and no flare-ups of any foot pain were reported.   

The Veteran received treatment for his foot calluses from VA in June 2011.  The podiatrist noted the Veteran's complaints that the calluses continue to be painful and are preventing him from walking comfortably, to the point where his ambulation is changed, affecting other joints.  The pain was described as sharp, constant, and burning/tingling.  The VA podiatrist debrided the calluses on each foot.

The Veteran asserted in his August 2014 hearing that he has excruciating pain of the calluses, which hindered his ability to climb steps, ride a bike, or just walking.  He also noted that he uses specialty shoes and a cane to assist his walking.  It was also noted during the hearing that the Veteran is an insulin-dependent diabetic with associated neuropathies, for which he is not service connected.

The Veteran received another surgery on his foot in April 2015, to repair the left first metatarsophalangeal joint.  During a VA podiatry treatment in July 2015 following up his foot surgery, the podiatrist noted the Veteran could bear weight using his regular shoes, though the left big toe was very stiff and swollen.   The Veteran's foot calluses were debrided, which alleviated the Veteran's pain.

In August 2015, the Veteran received another VA examination for his feet, to include the calluses as well as other diagnosed ailments involving his feet.  The examiner described calluses bilaterally under the metatarsal heads, with recurrent debridement noted.  The examiner described them as "severe" and they chronically compromise weight-bearing.  Pain was noted for each foot, to include pain on movement and on weight-bearing.  The pain was worse for each foot with any weight-bearing activities.  The examiner noted the Veteran was generally ambulatory, regularly using a walker, and occasionally a wheelchair when required.  This examiner opined that the Veteran's functioning of his feet was not so diminished that an amputation with prosthesis would be preferable.  See 38 C.F.R. § 4.63.

On a VA podiatry treatment note in October 2015, the Veteran noted he had pain with ambulation and was unable to walk for extended amounts of time or distance.  He also complained he did not wear his accommodative shoe gear because of pain.  The treating podiatrist noted onychomycosis along with diabetes with neuropathy and treated the Veteran's complaints.

Over the period on appeal, the Veteran's VA podiatrist, Dr. G.D., has provided statements on behalf of the Veteran in the course of his appeals.  In March 2007, this podiatrist noted the Veteran's calluses were derivative of plantar warts identified in service from November 1968 and April 1969, and distinguished the disability from the Veteran's diabetes and other diagnosed disabilities of his feet.  In August 2010, this VA podiatrist noted the pain from the Veteran's calluses caused him to alter his gait, placing more weight on the big toe joints of each foot, which eventually required surgery.  Dr. G.D. noted this condition was chronic and additional surgery would only make matters worse.  In November 2014, this podiatrist provided another statement noting the continued care of the Veteran's calluses, and remarked about recent surgeries to reduce bone spurs that regrew at the sites of previous surgeries, making his calluses more painful.

VA treatment records reflect on-going treatment for bilateral foot callus pain and complaints of limitation of motion and weight-bearing.  Initial VA treatment in January 2005 noted no pain from range of motion testing, but by the most recent VA examination in August 2015, there was functional loss due to pain and any additional disability beyond that reflected on range of motion measurements has been considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration was also given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

Based on the foregoing, the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's left or right foot callus disabilities.  While the Veteran has reported lay observable symptoms such as pain, difficulty walking, difficulty bearing weight on standing, and limitation of motion, these statements correspond to VA examination observations and assessments.  The VA examinations, treatment notes, and statements from the Veteran all together indicate a severe foot injury for each foot caused by the Veteran's calluses on the right foot and the left foot.  Under Diagnostic Code 5284, a 30 percent rating is assigned for a severe foot injury.  The Veteran's condition causes pain which results in interference with standing and walking.  Physical examination of the feet has shown pain to palpation.  These manifestations are contemplated by the currently assigned rating.  However, loss of use of either foot has not been shown.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.  The most recent VA examination indicates the Veteran walks with the aid of a walker or a cane. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

In evaluating the Veteran's current level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45. The Veteran has complained primarily of pain on movement and weight-bearing, which he is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiners specifically took into account the presence of pain when evaluating the range of motion of the Veteran's feet.  38 C.F.R. §§ 4.40, 4.45. Further, the Veteran is already in receipt of the 30 percent compensable rating for foot injury for each foot, and therefore his complaints of pain on motion are fully contemplated by the current ratings. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Veteran is not diagnosed with pes planus or plantar fasciitis, and the Diagnostic Codes applicable to his other foot disabilities relating to his toe amputation, the excision of his left fifth metatarsal head, and the arthritis of each foot are addressed by separate Diagnostic Codes and are not on appeal here.  There is no medical or lay evidence showing that the Veteran's left or right foot callus disabilities have caused the actual loss of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Therefore, higher or alternative ratings for either the left or the right foot callus disabilities under any other Diagnostic Codes are not warranted in this case.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 30 percent for the Veteran's left or right foot callus disabilities. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. Neither the Veteran nor his representative has raised any other issues concerning the foot callus disabilities, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's left or right foot callus disabilities. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable rating in excess of 30 percent for right foot calluses is denied.

Entitlement to an initial compensable rating in excess of 30 percent for left foot calluses is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


